Exhibit 10(iii).36

SAFEWAY INC. 2011 EQUITY AND INCENTIVE AWARD PLAN

Safeway Inc., a Delaware corporation (the “Company”), by resolution of its Board
of Directors, hereby adopts the Safeway Inc. 2011 Equity and Incentive Award
Plan (the “Plan”). The Plan will become effective upon the approval of the
Company’s stockholders (the “Effective Date”).

The purpose of the Plan is to promote the success and enhance the value of the
Company by linking the personal interests of the members of the Board,
Employees, and Consultants to those of the Company’s stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to the Company’s stockholders. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of members of the Board, Employees, and
Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

The Chief Executive Officer of the Company shall not be eligible to be granted
any Awards under the Plan.

ARTICLE I.

DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

1.1. “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article X. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 10.5, the term “Administrator” shall refer to such
person(s) unless the Committee has revoked such delegation.

1.2. “Award” shall mean an Option, a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award, a Dividend Equivalents Award, a Deferred Stock
Award, a Stock Payment Award or a Stock Appreciation Right, which may be awarded
or granted under the Plan (collectively, “Awards”).

1.3. “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

1.4. “Award Limit” shall mean 2,000,000 shares of Common Stock for grants to any
executive officer of the Company in any calendar year or to any Employee (other
than an executive officer of the Company) in the calendar year of his or her
hiring, 800,000 shares of Common Stock for grants to any Employee (other than an
executive officer of the Company) in any calendar year following his or her
hiring and 800,000 shares of Common Stock for grants to any Consultant in any
calendar year, in each case as adjusted pursuant to Section 11.3; provided,



--------------------------------------------------------------------------------

however, that each share of Common Stock subject to an Award shall be counted as
one share against the Award Limit. Solely with respect to Performance Awards
granted pursuant to Section 8.2(b) and payable solely in cash, “Award Limit”
shall mean $5,000,000.

1.5. “Board” shall mean the Board of Directors of the Company.

1.6. “Change in Control” shall mean the occurrence of any of the following
transactions or events occurring on or after the Effective Date:

(a) any “person” (as defined below) or “group” (as defined in Section 13(d)(3)
of the Exchange Act and the rules thereunder), together with all affiliates of
such person or group, shall become the “beneficial owner” (as determined
pursuant to Rule 13d-3 under the Exchange Act) of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent 25% or more of the combined voting power of the Company’s then
outstanding voting securities, other than an Exempt Person; provided, however,
that, notwithstanding the foregoing, a Change in Control shall not occur under
this subsection (a) by reason of a person or group (together with the affiliates
thereof) becoming the beneficial owner of 25% or more of the outstanding voting
securities of the Company solely as a result of an acquisition of voting
securities by the Company which, by reducing the number of voting securities
outstanding, increases the proportionate number of voting securities
beneficially owned by such person or group (together with the affiliates
thereof) to 25% or more of the voting securities of the Company then
outstanding; and, provided, further, that if a person or group (together with
the affiliates thereof) shall become the beneficial owner of 25% or more of the
voting securities of the Company then outstanding solely as a result of an
acquisition of voting securities by the Company and shall, after such
acquisition by the Company, become the beneficial owner of additional voting
securities of the Company (other than pursuant to a dividend or distribution
paid or made by the Company in voting securities or pursuant to a split or
subdivision of the outstanding voting securities), then a Change in Control
shall occur under this subsection (a) unless, upon becoming the beneficial owner
of such additional voting securities, such person or group (together with the
affiliates thereof) does not beneficially own 25% or more of the voting
securities then outstanding;

(b) during any 12-month period beginning on or after the Effective Date,
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director during such
12-month period whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(c) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of: (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related

 

2



--------------------------------------------------------------------------------

transactions or (z) the acquisition of assets or stock of another entity, in
each case, if, as a result of the transaction, the Company’s voting securities
outstanding immediately before the transaction (or the securities into which
such voting securities are converted as a result of the transaction) fail to
represent, directly or indirectly, more than 50% of the combined voting power of
the outstanding voting securities of the Company (or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) immediately after the transaction; and

(d) the Company’s stockholders approve a liquidation or dissolution of the
Company.

For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date on which the ownership of such person or group is measured
were a record date for a vote of the Company’s stockholders, and for purposes of
subsection (c) above, the calculation of voting power shall be made as if the
date of the consummation of the transaction were a record date for a vote of the
Company’s stockholders. For all purposes of this Plan, any calculation of the
number of securities outstanding at any particular time, including for purposes
of determining the particular percentage of such outstanding voting securities
of which any person or group is the beneficial owner, shall be made in
accordance with the last sentence of Rule 13d-3(d)(1)(i) of the General Rules
and Regulations under the Exchange Act. For purposes of this definition of
“Change in Control,” “person” means any individual, corporation, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association or other entity.

1.7. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

1.8. “Committee” shall mean the Executive Compensation Committee of the Board,
or another committee or subcommittee of the Board, appointed as provided in
Section 10.1.

1.9. “Common Stock” shall mean the common stock of the Company, par value $0.01
per share.

1.10. “Company” shall mean Safeway Inc., a Delaware corporation.

1.11. “Consultant” shall mean any consultant or adviser if: (a) the consultant
or adviser is a natural person, (b) the consultant or adviser renders bona fide
services to the Company or any Subsidiary; and (c) the services rendered by the
consultant or adviser are not in connection with the offer or sale of securities
in a capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

1.12. “Covered Employee” shall mean any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

1.13. “Deferred Stock” shall mean a right to receive Common Stock awarded under
Section 8.5 of the Plan.

 

3



--------------------------------------------------------------------------------

1.14. “Director” shall mean a member of the Board.

1.15. “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 8.3 of the Plan.

1.16. “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

1.17. “Effective Date” shall mean the date the Plan is approved by the Company’s
stockholders.

1.18. “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
Subsidiary.

1.19. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

1.20. “Exempt Person” shall mean any of the following:

(a) a trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company or by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any person controlled by the Company,

(b) the Company or a Subsidiary, and

(c) a person that is owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their beneficial ownership of
the voting securities of the Company.

No person who is an officer, director or employee of an Exempt Person shall be
deemed, solely by reason of such person’s status or authority as such, to be the
beneficial owner of any securities that are beneficially owned, including,
without limitation, in a fiduciary capacity, by an Exempt Person or by any other
such officer, director or employee of an Exempt Person.

1.21. “Fair Market Value” means, as of any date:, the value of a share of Common
Stock determined as follows:

(a) If the Common Stock is listed on any established stock exchange (such as the
New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or any national market system, including without limitation any market
system of The NASDAQ Stock Market, the value of a share of Common Stock shall be
the closing sales price for a share of Common Stock as quoted on such exchange
or system for such date, or if there is no closing sales price for a share of
Common Stock on the date in question, the closing sales price for a share of
Common Stock on the last preceding date for which such quotation

 

4



--------------------------------------------------------------------------------

exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

(b) If the Common Stock is regularly quoted by a recognized securities dealer
but closing sales prices are not reported, the value of a share of Common Stock
shall be the mean of the high bid and low asked prices for such date or, if
there are no high bid and low asked prices for a share of Common Stock on the
date in question, the high bid and low asked prices for a share of Common Stock
on the last preceding date for which such information exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
the value of a share of Common Stock shall be established by the Administrator
in good faith.

1.22. “FDA” means the United States Food and Drug Administration.

1.23. “Fiscal Year” means the fiscal year of the Company.

1.24. “Full Value Award” means any Award other than an Option or a Stock
Appreciation Right.

1.25. “Holder” shall mean a person who has been granted an Award.

1.26. “Incentive Stock Option” shall mean an option which conforms to the
applicable provisions of Section 422 of the Code and which is designated as an
Incentive Stock Option by the Administrator.

1.27. “Non-Employee Director” shall mean a member of the Board who is not an
Employee.

1.28. “Non-Qualified Stock Option” shall mean an Option which is not designated
as an Incentive Stock Option by the Administrator.

1.29. “Option” shall mean a stock option granted under Article IV of the Plan.
An Option granted under the Plan shall, as determined by the Administrator, be
either a Non-Qualified Stock Option or an Incentive Stock Option; provided,
however, that Options granted to Non-Employee Directors and Consultants shall be
Non-Qualified Stock Options.

1.30. “Performance Award” shall mean a cash bonus, stock bonus or other
performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 8.2 of the Plan.

1.31. “Performance Criteria” means the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

 

5



--------------------------------------------------------------------------------

(a) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) net earnings (either before or after
(A) interest, (B) taxes, (C) depreciation and (D) amortization), (ii) gross or
net sales or revenue, (iii) net income (either before or after taxes),
(iv) operating profit, (v) cash flow (including, but not limited to, operating
cash flow and free cash flow), (vi) return on assets, (vii) return on capital,
(viii) return on stockholders’ equity, (ix) return on sales, (x) gross or net
profit or operating margin, (xi) costs, (xii) funds from operations,
(xiii) expense, (xiv) working capital, (xv) earnings per share, and (xvi) price
per share of Common Stock, (xvii) FDA or other regulatory body approval for
commercialization of a product, (xviii) market share, (xix) identical store
sales, and (xx) identical store sales excluding fuel, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group.

(b) The Committee may, in its discretion, at the time of grant, specify in the
Award that one or more objectively determinable adjustments shall be made to one
or more of the Performance Goals. Such adjustments may include one or more of
the following: (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; or (viii) items related to
discontinued operations that do not qualify as a segment of a business under
United States generally accepted accounting principles (“GAAP”).

1.32. “Performance Goals” means, for a Performance Period, one or more goals
established in writing by the Committee for the Performance Period based upon
one or more Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The achievement of each Performance Goal shall be
determined in accordance with GAAP to the extent applicable.

1.33. “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Holder’s right to, and the payment of, a Performance Award.

1.34. “Plan” shall mean the Safeway Inc. 2011 Equity and Incentive Award Plan,
as amended from time to time.

1.35. [Reserved]

1.36. [Reserved]

1.37. “Restricted Stock” shall mean Common Stock awarded under Article VII of
the Plan that is subject to repurchase or forfeiture.

1.38. “Restricted Stock Units” shall mean rights to receive Common Stock awarded
under Section 8.6.

 

6



--------------------------------------------------------------------------------

1.39. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act, as
such Rule may be amended from time to time.

1.40. “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

1.41. “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article IX of the Plan.

1.42. “Stock Payment” shall mean: (a) a payment in the form of shares of Common
Stock, or (b) an option or other right to purchase shares of Common Stock, as
part of a deferred compensation arrangement, made in lieu of all or any portion
of the compensation, including without limitation, salary, bonuses, commissions
and directors’ fees, that would otherwise become payable to an Employee,
Consultant or Non-Employee Director in cash, awarded under Article VIII of the
Plan.

1.43. “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing
more than fifty percent (50%) of the total combined voting power of all classes
of securities or interests in one of the other entities in such chain.

1.44. “Subsidiary Corporation” shall mean any corporation in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

1.45. “Substitute Award” shall mean an Option granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.

1.46. “Termination of Consultancy” shall mean the time when the engagement of a
Holder as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, without limitation, by resignation,
discharge, death or retirement, but excluding terminations where there is a
simultaneous commencement of employment or service with the Company or any
Subsidiary. The Administrator, in its discretion, shall determine the effect of
all matters and questions relating to Termination of Consultancy, including,
without limitation, the question of whether a Termination of Consultancy
resulted from a discharge for cause. Notwithstanding any other provision of the
Plan, the Company or any Subsidiary has an absolute and unrestricted right to
terminate a Consultant’s service at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in writing. For
purposes of the Plan, the engagement of a Holder as a Consultant to a Subsidiary
shall be deemed to be terminated in the event that the Subsidiary engaging such
Holder ceases to remain

 

7



--------------------------------------------------------------------------------

a Subsidiary following any merger, sale of stock or other corporate transaction
or event (including, without limitation, a spin-off).

1.47. “Termination of Directorship” shall mean the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement. The Administrator, in its discretion, shall determine the effect of
all matters and questions relating to Termination of Directorship with respect
to Non-Employee Directors.

1.48. “Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of a Holder by the Company or any Subsidiary, and
(b) terminations which are followed by the simultaneous establishment of a
consulting relationship by the Company or a Subsidiary with the former employee.
The Administrator, in its discretion, shall determine the effect of all matters
and questions relating to Termination of Employment, including, without
limitation, the question of whether a Termination of Employment resulted from a
discharge for cause; provided, however, that, with respect to Incentive Stock
Options, unless the Administrator otherwise provides in the terms of the Award
Agreement or otherwise, a leave of absence, change in status from an employee to
an independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship shall be deemed to be terminated in the event
that the Subsidiary employing such Holder ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).

ARTICLE II.

SHARES SUBJECT TO PLAN

2.1. Shares Subject to Plan.

(a) Subject to Section 11.3 and Section 2.1(b), the aggregate number of shares
of Common Stock that may be issued or transferred pursuant to Awards under the
Plan shall be equal to 20,000,000 shares (the “Authorized Shares”). The
aggregate number of shares of Common Stock available for issuance under the Plan
pursuant to this Section 2.1 shall be reduced by 2.5 shares for each share of
Common Stock delivered in settlement of any Full Value Award.

(b) If any shares of Common Stock subject to an Award that is not a Full Value
Award are forfeited or expire or such Award is settled for cash (in whole or in
part), the shares of Common Stock subject to such Award shall, to the extent of
such forfeiture, expiration or cash settlement, again be available for future
grants of Awards under the Plan. To the extent that a Full Value Award is
forfeited or expires or such Full Value Award is settled for

 

8



--------------------------------------------------------------------------------

cash (in whole or in part), the shares of Common Stock available under the Plan
shall be increased by 2.5 shares for each share of Common Stock subject to such
Full Value Award that is forfeited, expired or settled in cash. Notwithstanding
anything to the contrary contained herein, the following shares shall not be
added to the shares of Common Stock authorized for grant under Section 2.1(a)
and will not be available for future grants of Awards: (i) shares tendered by a
Holder or withheld by the Company in payment of the exercise price of an Option;
(ii) shares tendered by the Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) shares purchased
on the open market with the cash proceeds from the exercise of Options. Any
shares repurchased by the Company under Section 7.5 at the same price paid by
the Holder so that such shares are returned to the Company will again be
available for Awards. The payment of Dividend Equivalents in cash in conjunction
with any outstanding Awards shall not be counted against the shares available
for issuance under the Plan. Notwithstanding the provisions of this
Section 2.1(b), no shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

2.2. Stock Distributed. Any Common Stock distributed pursuant to an Award shall
consist, in whole or in part, of authorized and unissued Common Stock, shares of
Common Stock held in treasury or shares of Common Stock purchased on the open
market.

2.3. Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article XI, the maximum
number of shares of Common Stock with respect to one or more Awards that may be
granted to any one Employee, Consultant or Non-Employee Director during any
calendar year shall not exceed the Award Limit. To the extent required by
Section 162(m) of the Code, shares subject to Awards which are canceled shall
continue to be counted against the Award Limit.

ARTICLE III.

GRANTING OF AWARDS

3.1. Award Agreement. Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Awards intended to qualify as performance-based
compensation (as described in Section 162(m)(4)(C) of the Code) shall contain
such terms and conditions as may be necessary to meet the applicable provisions
of Section 162(m) of the Code. Award Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

3.2. Provisions Applicable to Covered Employees.

(a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation (as described in Section 162(m)(4)(C)
of the Code).

(b) Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Covered Employee, including Restricted Stock the

 

9



--------------------------------------------------------------------------------

restrictions with respect to which lapse upon the attainment of specified
Performance Goals and any performance or incentive award described in Article
VIII that vests or becomes exercisable or payable upon the attainment of one or
more specified Performance Goals.

(c) To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles VII and VIII which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
Fiscal Year in question or any other designated fiscal period or period of
service (or such earlier time as may be required under Section 162(m) of the
Code), the Committee shall, in writing, (i) designate one or more Covered
Employees, (ii) select the Performance Criteria applicable to the Fiscal Year or
other designated fiscal period or period of service (including any applicable
adjustments), (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such Fiscal Year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by each Covered Employee for such Fiscal Year or other designated fiscal
period or period of service. Following the completion of each Fiscal Year or
other designated fiscal period or period of service, the Committee shall certify
in writing whether the applicable performance targets have been achieved for
such Fiscal Year or other designated fiscal period or period of service. In
determining the amount earned by a Covered Employee, the Committee shall have
the right to reduce (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the Fiscal
Year or other designated fiscal period or period of service.

(d) Furthermore, notwithstanding any other provision of the Plan, any Award
which is granted to a Covered Employee and is intended to qualify as
performance-based compensation (as described in Section 162(m)(4)(C) of the
Code) shall be subject to any additional limitations set forth in Section 162(m)
of the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation (as described in Section 162(m)(4)(C) of the
Code), and the Plan shall be deemed amended to the extent necessary to conform
to such requirements.

3.3. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

10



--------------------------------------------------------------------------------

3.4. Vesting Limitations.

(a) Full Value Awards made under the Plan shall become vested over a period of
not less than (a) three years from the grant date of the Award for all Full
Value Awards that vest based solely on employment or service with the Company or
one of its Subsidiaries, or (b) one year following the commencement of the
Performance Period, for Full Value Awards that vest based upon the attainment of
Performance Goals or other performance-based objectives; provided, however,
that, notwithstanding the foregoing, an aggregate number of shares of Common
Stock equal to five percent of the Authorized Shares may be granted subject to
Full Value Awards granted under the Plan without respect to the minimum vesting
provisions of this Section 3.4.

(b) Following the grant of an Award, the Administrator, in its discretion and on
whatever terms and conditions it selects, may provide that the period during
which an Award vests or becomes exercisable will accelerate, in whole or in
part, in connection with a change in ownership control or a Holder’s Termination
of Employment, Termination of Directorship or Termination of Consultancy, as
applicable, by reason of the Holder’s retirement, death, disability or
termination without cause. In addition, the Administrator may accelerate the
vesting or exercisability of an aggregate number of shares of Common Stock not
to exceed five percent of the Authorized Shares at any time and for any reason.
Except as permitted under this Section 3.4(b), the Administrator shall not
accelerate the vesting or exercisability of any Award after the grant date of
such Award. Nothing in this Section 3.4(b) shall be construed to limit or
restrict the Administrator’s authority to establish the terms of an Award at the
time of grant, including the events or conditions upon which the vesting or
exercisability of an award may accelerate.

3.5. At-Will Employment. Nothing in the Plan or in any Award Agreement hereunder
shall confer upon any Holder any right to continue in the employ of, or as a
Consultant for, the Company or any Subsidiary, or as a Director of the Company,
or shall interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written employment agreement between
the Holder and the Company and any Subsidiary.

3.6. No Awards Granted to Chief Executive Officer of the Company.
Notwithstanding any other provision of the Plan, the Chief Executive Officer of
the Company shall not be eligible to be granted any Awards under the Plan and no
Awards shall be granted to the Chief Executive Officer of the Company under the
Plan.

ARTICLE IV.

GRANTING OF OPTIONS TO EMPLOYEES,

CONSULTANTS AND NON-EMPLOYEE DIRECTORS

4.1. Eligibility. Any Employee or Consultant selected by the Administrator
pursuant to Section 4.4(a)(i) shall be eligible to be granted an Option. Each
Non-Employee

 

11



--------------------------------------------------------------------------------

Director of the Company shall be eligible to be granted Options at the times and
in the manner set forth in Section 4.5.

4.2. Disqualification for Stock Ownership. No person may be granted an Incentive
Stock Option under the Plan if such person, at the time the Incentive Stock
Option is granted, owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any then existing
Subsidiary Corporation or parent corporation (as defined in Section 424(e) of
the Code) unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code.

4.3. Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or a Subsidiary
Corporation.

4.4. Granting of Options to Employees and Consultants.

(a) The Administrator shall from time to time, in its discretion, and, subject
to applicable limitations of the Plan:

(i) Select from among the Employees or Consultants (including Employees or
Consultants who have previously received Awards under the Plan) such of them as
in its opinion should be granted Options;

(ii) Subject to the Award Limit, determine the number of shares to be subject to
such Options granted to the selected Employees or Consultants;

(iii) Subject to Section 4.2 and Section 4.3, determine whether such Options are
to be Incentive Stock Options or Non-Qualified Stock Options and whether such
Options are to qualify as performance-based compensation (as described in
Section 162(m)(4)(C) of the Code); and

(iv) Determine the terms and conditions of such Options, consistent with the
Plan; provided, however, that the terms and conditions of Options intended to
qualify as performance-based compensation (as described in Section 162(m)(4)(C)
of the Code) shall include, but not be limited to, such terms and conditions as
may be necessary to meet the applicable provisions of Section 162(m) of the
Code.

(b) Upon the selection of an Employee or Consultant to be granted an Option, the
Administrator shall instruct the Secretary of the Company to issue the Option
and may impose such conditions on the grant of the Option as it deems
appropriate.

(c) Any Incentive Stock Option granted under the Plan may be modified by the
Administrator, with the consent of the Holder, to disqualify such Option from
treatment as an “incentive stock option” under Section 422 of the Code.

 

12



--------------------------------------------------------------------------------

4.5. Granting of Options to Non-Employee Directors. The Administrator shall from
time to time, in its discretion, and subject to applicable limitations of the
Plan:

(a) Select from among the Non-Employee Directors (including Non-Employee
Directors who have previously received Awards under the Plan) such of them as in
its opinion should be granted Options;

(b) Subject to the Award Limit, determine the number of shares to be subject to
such Options granted to the selected Non-Employee Directors; and

(c) Subject to the provisions of Article V, determine the terms and conditions
of such Options, consistent with the Plan.

ARTICLE V.

TERMS OF OPTIONS

5.1. Option Price. The price per share of Common Stock subject to each Option
granted to Employees, Non-Employee Directors and Consultants shall be set by the
Administrator; provided, however, that:

(a) In the case of Incentive Stock Options, such price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date the Option
is granted (or the date the Option is modified, extended or renewed for purposes
of Section 424(h) of the Code);

(b) In the case of Incentive Stock Options granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary
Corporation or parent corporation thereof (as defined in Section 424(e) of the
Code), such price shall not be less than 110% of the Fair Market Value of a
share of Common Stock on the date the Option is granted (or the date the Option
is modified, extended or renewed for purposes of Section 424(h) of the Code);
and

(c) In the case of Non-Qualified Stock Options, such price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is granted.

5.2. Option Term. The term of an Option granted to an Employee, Consultant or
Non-Employee Director shall be set by the Administrator in its discretion;
provided, however, that the term shall not be more than ten (10) years from the
date the Option is granted, or five (5) years from the date the Option is
granted if the Option is an Incentive Stock Option granted to an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary Corporation or parent corporation thereof (as defined in
Section 424(e) of the Code). Except as limited by requirements of Section 409A
or Section 422 of the Code and regulations and rulings thereunder, the
Administrator may extend the term of any outstanding Option in connection with
any Termination of Employment, Termination of Directorship or Termination of
Consultancy of

 

13



--------------------------------------------------------------------------------

the Holder, or amend any other term or condition of such Option relating to such
a Termination of Employment, Termination of Directorship or Termination of
Consultancy.

5.3. Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted; provided, however, that, unless
the Administrator otherwise provides in the terms of the Award Agreement or
otherwise, no Option granted to a person subject to Section 16 of the Exchange
Act shall be exercisable until at least six months have elapsed following the
date on which the Option was granted. At any time after grant of an Option, the
Administrator may, in its discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option vests,
subject to Section 3.4(b).

(b) No portion of an Option granted to an Employee, Consultant or Non-Employee
Director which is unexercisable at Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, shall thereafter
become exercisable, except as may be otherwise provided by the Administrator
either in the Award Agreement or by action of the Administrator following the
grant of the Option, subject to Section 3.4(b).

(c) To the extent that the aggregate fair market value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by a Holder during any calendar year under the Plan, and all other plans of
the Company and any Subsidiary Corporation or parent corporation thereof (as
defined in Section 424(e) of the Code), exceeds $100,000, the Options shall be
treated as Non-Qualified Stock Options to the extent required by Section 422 of
the Code. The rule set forth in the preceding sentence shall be applied by
taking Options and other “incentive stock options” into account in the order in
which they were granted. For purposes of this Section 5.3(c), the fair market
value of stock shall be determined as of the time the Option or other “incentive
stock options” with respect to such stock is granted.

5.4. Substitute Awards. Notwithstanding the foregoing provisions of this Article
V to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the shares subject to such Option may be less than the Fair
Market Value per share on the date of grant, provided, that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

 

14



--------------------------------------------------------------------------------

ARTICLE VI.

EXERCISE OF OPTIONS

6.1. Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.

6.2. Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. Such
rules may provide that for administrative convenience an Option may not be
exercised during such period (not exceeding 10 days) as is specified in advance
by the Administrator. The notice shall be signed by the Holder or other person
then entitled to exercise the Option or such portion of the Option;

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations. The Administrator may, in its discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c) In the event that the Option shall be exercised pursuant to Section 11.1 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option; and

(d) Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Administrator may, in its discretion, (i) allow payment, in whole or in part,
through the delivery of shares of Common Stock which have been owned by the
Holder for at least six months, duly endorsed for transfer to the Company with a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; (ii) allow payment, in whole or in
part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iii) allow payment, in whole or in part, through the delivery of
property of any kind which constitutes good and valuable consideration;
(iv) allow payment, in whole or in part, through the delivery of a notice that
the Holder has placed a market sell order with a broker with respect to shares
of Common Stock then issuable upon exercise of the Option, and the broker timely
pays a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; or

 

15



--------------------------------------------------------------------------------

(v) allow payment through any combination of the consideration provided in the
foregoing subparagraphs (i), (ii), (iii) and (iv); provided, however, that the
payment in the manner prescribed in the preceding paragraphs shall not be
permitted to the extent that the Administrator determines that payment in such
manner shall result in an extension or maintenance of credit, an arrangement for
the extension of credit, or a renewal or an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law.

6.3. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any federal, state or foreign law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any federal, state or
foreign governmental agency which the Administrator shall, in its discretion,
determine to be necessary or advisable;

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and

(e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such shares under Section 6.2(d).

6.4. Rights as Stockholders. Holders shall not be, nor have any of the rights or
privileges of, stockholders of the Company in respect of any shares purchasable
upon the exercise of any part of an Option unless and until certificates
representing such shares have been issued by the Company to such Holders.

6.5. Ownership and Transfer Restrictions. The Administrator, in its discretion,
may impose such restrictions on the ownership and transferability of the shares
purchasable upon the exercise of an Option as it deems appropriate. Any such
restriction shall be set forth in the respective Award Agreement and may be
referred to on the certificates evidencing such shares. The Holder shall give
the Company prompt notice of any disposition of shares of Common Stock acquired
by exercise of an Incentive Stock Option within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the transfer of such shares to such Holder.

 

16



--------------------------------------------------------------------------------

6.6. Additional Limitations on Exercise of Options. Holders may be required to
comply with any timing or other restrictions with respect to the settlement or
exercise of an Option, including a window-period limitation, as may be imposed
in the discretion of the Administrator.

ARTICLE VII.

AWARD OF RESTRICTED STOCK

7.1. Eligibility. Subject to the Award Limit, Restricted Stock may be awarded to
any Employee, Consultant or Non-Employee Director who the Administrator
determines should receive such an Award.

7.2. Award of Restricted Stock.

(a) The Administrator may from time to time, in its discretion:

(i) Select from among the Employees, Non-Employee Directors or Consultants
(including Employees, Non-Employee Directors or Consultants who have previously
received Awards under the Plan) such of them as in its opinion should be awarded
Restricted Stock; and

(ii) Determine the purchase price, if any, and other terms and conditions
applicable to such Restricted Stock, consistent with the Plan.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

(c) Upon the selection of an Employee, Consultant or Non-Employee Director to be
awarded Restricted Stock, the Administrator shall instruct the Secretary of the
Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate.

7.3. Rights as Stockholders. Subject to Section 7.4, upon delivery of the shares
of Restricted Stock to the escrow holder pursuant to Section 7.6, the Holder
shall have, unless otherwise provided by the Administrator, all the rights of a
stockholder with respect to said shares, subject to the restrictions in his or
her Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that,
in the discretion of the Administrator, any extraordinary distributions with
respect to the Common Stock shall be subject to the restrictions set forth in
Section 7.4.

7.4. Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall

 

17



--------------------------------------------------------------------------------

provide, which restrictions may include, without limitation, restrictions
concerning voting rights and transferability and restrictions based on duration
of employment, directorship or consultancy with the Company, Company performance
and individual performance; provided, however, by action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, remove any or all of the restrictions
imposed by the terms of the Award Agreement. Restricted Stock may not be sold or
encumbered until all restrictions are terminated or expire. If no consideration
was paid by the Holder upon issuance, a Holder’s rights in unvested Restricted
Stock shall lapse, and such Restricted Stock shall be surrendered to the Company
without consideration, upon Termination of Employment, Termination of
Directorship, or Termination of Consultancy, as applicable; provided, however,
that the Administrator in its discretion may provide that such rights shall not
lapse in the event of a Termination of Employment, Termination of Directorship
or Termination of Consultancy, as applicable, following a Change in Control or
because of the Holder’s retirement, death or disability or termination without
cause, or otherwise, subject to Section 3.4(b).

7.5. Repurchase of Restricted Stock. The Administrator shall provide in the
terms of each individual Award Agreement that the Company shall have the right
to repurchase from the Holder the Restricted Stock then subject to restrictions
under the Award Agreement immediately upon a Termination of Employment,
Termination of Directorship, or Termination of Consultancy, as applicable, at a
cash price per share equal to the price paid by the Holder for such Restricted
Stock; provided, however, that the Administrator in its discretion may provide
that such rights shall not lapse in the event of a Termination of Employment,
Termination of Directorship or Termination of Consultancy, as applicable,
following a Change in Control or because of the Holder’s retirement, death or
disability or termination without cause, or otherwise, subject to
Section 3.4(b).

7.6. Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Award Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed.

7.7. Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Administrator shall cause a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.

7.8. Section 83(b) Election. If a Holder makes an election under Section 83(b)
of the Code, or any successor section thereto, to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Holder would otherwise be taxable under
Section 83(a) of the Code, the Holder shall deliver a copy of such election to
the Company immediately after filing such election with the Internal Revenue
Service.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII.

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS,
RESTRICTED STOCK UNITS

8.1. Eligibility. Subject to the Award Limit, one or more Performance Awards,
Dividend Equivalent Awards, Stock Payment Awards, Deferred Stock Awards and/or
Restricted Stock Unit Awards may be granted to any Employee, Consultant or
Non-Employee Director whom the Administrator determines should receive such an
Award.

8.2. Performance Awards.

(a) Any Employee, Consultant or Non-Employee Director selected by the
Administrator may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific performance criteria determined appropriate by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of award) the contributions, responsibilities and
other compensation of the particular Employee, Consultant or Non-Employee
Director.

(b) Without limiting Section 8.2(a), the Administrator may grant Performance
Awards to any Covered Employee in the form of a cash bonus payable upon the
attainment of objective Performance Goals which are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. Any such bonuses paid to Covered
Employees shall be based upon objectively determinable bonus formulas
established in accordance with the provisions of Section 3.2. The maximum
aggregate amount of all Performance Awards granted to a Covered Employee under
this Section 8.2(b) during any calendar year shall not exceed the Award Limit.
Unless otherwise specified by the Administrator at the time of grant, the
Performance Criteria with respect to a Performance Award payable to a Covered
Employee shall be determined on the basis of GAAP.

8.3. Dividend Equivalents. Any Employee, Consultant or Non-Employee Director
selected by the Administrator may be granted Dividend Equivalents based on the
dividends declared on Common Stock, to be credited as of dividend payment dates,
during the period between the date a Full Value Award is granted and the date
such Full Value Award vests, is exercised, is distributed or expires, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to an Award with performance-based
vesting that are based on dividends paid prior to the vesting of such Award
shall only be paid out to the Holder to the extent that the performance-based
vesting conditions are subsequently satisfied and the Award vests.
Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

8.4. Stock Payments. Any Employee, Consultant or Non-Employee Director selected
by the Administrator may receive Stock Payments in the manner determined from
time

 

19



--------------------------------------------------------------------------------

to time by the Administrator. The number of shares shall be determined by the
Administrator and may be based upon the Performance Criteria or other specific
performance criteria determined appropriate by the Administrator, determined on
the date such Stock Payment is made or on any date thereafter.

8.5. Deferred Stock. Any Employee, Consultant or Non-Employee Director selected
by the Administrator may be granted an award of Deferred Stock in the manner
determined from time to time by the Administrator. The number of shares of
Deferred Stock shall be determined by the Administrator and may be linked to the
satisfaction of one or more Performance Goals or other specific performance
goals as the Administrator determines to be appropriate at the time of grant, in
each case on a specified date or dates or over any period or periods determined
by the Administrator. Common Stock underlying a Deferred Stock Award will not be
issued until the Deferred Stock Award has vested, pursuant to a vesting schedule
or performance criteria set by the Administrator. Unless otherwise provided by
the Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued.

8.6. Restricted Stock Units. Any Employee, Consultant or Non-Employee Director
selected by the Administrator may be granted an award of Restricted Stock Units
in the manner determined from time to time by the Administrator. The
Administrator is authorized to make awards of Restricted Stock Units in such
amounts and subject to such terms and conditions as determined by the
Administrator. The Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, and may specify that
such Restricted Stock Units become fully vested and nonforfeitable pursuant to
the satisfaction of one or more Performance Goals or other specific performance
goals as the Administrator determines to be appropriate at the time of the
grant, in each case on a specified date or dates or over any period or periods
determined by the Administrator. The Administrator shall specify the
distribution dates applicable to each award of Restricted Stock Units which
shall be no earlier than the vesting dates or events of the award and may be
determined at the election of the Employee, Consultant or Non-Employee Director,
subject to compliance with Section 409A of the Code. On the distribution dates,
the Company shall issue to the Holder one unrestricted, fully transferable share
of Common Stock for each Restricted Stock Unit distributed.

8.7. Term. The term of a Performance Award, Dividend Equivalent Award, Deferred
Stock Award, Stock Payment Award and/or Restricted Stock Unit Award shall be set
by the Administrator in its discretion.

8.8. Exercise or Purchase Price. The Administrator may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment Award or shares distributed pursuant to a
Restricted Stock Unit Award; provided, however, that such price shall not be
less than the par value of a share of Common Stock, unless otherwise permitted
by applicable state law.

8.9. Exercise upon Termination of Employment, Termination of Consultancy or
Termination of Directorship. A Performance Award, Dividend Equivalent Award,
Deferred

 

20



--------------------------------------------------------------------------------

Stock Award, Stock Payment Award and/or Restricted Stock Unit Award is
exercisable or distributable only while the Holder is an Employee, Consultant or
Non-Employee Director, as applicable; provided, however, that the Administrator
in its discretion may provide that the Performance Award, Dividend Equivalent
Award, Deferred Stock Award, Stock Payment Award and/or Restricted Stock Unit
Award may be exercised or distributed subsequent to a Termination of Employment,
Termination of Directorship or Termination of Consultancy following a “change of
control or ownership” (within the meaning of Section 1.162-27(e)(2)(v) or any
successor regulation thereto) of the Company; and, provided, further, that,
except with respect to Performance Awards granted to Covered Employees, the
Administrator in its discretion may provide that Performance Awards may be
exercised or paid following a Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, following a Change in
Control, or because of the Holder’s retirement, death or disability or
termination without cause, or otherwise, subject to Section 3.4(b).

8.10. Form of Payment. Payment of the amount determined under Section 8.2 or 8.3
above shall be in cash, in Common Stock or a combination of both, as determined
by the Administrator. To the extent any payment under this Article VIII is
effected in Common Stock, it shall be made subject to satisfaction of all
provisions of Section 6.3.

ARTICLE IX.

STOCK APPRECIATION RIGHTS

9.1. Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Employee, Consultant or Non-Employee Director selected by the
Administrator. A Stock Appreciation Right may be granted: (a) in connection and
simultaneously with the grant of an Option, or (b) independent of an Option. A
Stock Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall impose and shall be
evidenced by an Award Agreement.

9.2. Coupled Stock Appreciation Rights.

(a) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a particular
Option and shall be exercisable only when and to the extent the related Option
is exercisable.

(b) A CSAR may be granted to the Holder for no more than the number of shares
subject to the simultaneously granted Option to which it is coupled.

(c) A CSAR shall entitle the Holder (or other person entitled to exercise the
Option pursuant to the Plan) to surrender to the Company unexercised a portion
of the Option to which the CSAR relates (to the extent then exercisable pursuant
to its terms) and to receive from the Company in exchange therefor an amount
determined by multiplying (i) the difference obtained by subtracting the
exercise price per share of the CSAR from (ii) the Fair Market Value of a share
of Common Stock on the date of exercise of the CSAR by the number of shares of
Common Stock with respect to which the CSAR shall have been exercised, subject
to any limitations the Administrator may impose.

 

21



--------------------------------------------------------------------------------

9.3. Independent Stock Appreciation Rights.

(a) An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to any
Option and shall have a term set by the Administrator in its discretion;
provided, however, that the term shall not be more than ten (10) years from the
date the ISAR is granted. An ISAR shall be exercisable in such installments as
the Administrator may determine. An ISAR shall cover such number of shares of
Common Stock as the Administrator may determine; provided, however, that unless
the Administrator otherwise provides in the terms of the Award Agreement or
otherwise, no ISAR granted to a person subject to Section 16 of the Exchange Act
shall be exercisable until at least six months have elapsed following the date
on which the ISAR was granted. The exercise price per share of Common Stock
subject to each ISAR shall be set by the Administrator; provided, that such
exercise price per share shall not be less than 100% of the Fair Market Value of
a share of Common Stock on the date the ISAR is granted. An ISAR is exercisable
only while the Holder is an Employee, Consultant or Non-Employee Director;
provided, that the Administrator may provide that ISARs may be exercised
following a Termination of Employment, Termination of Directorship or
Termination of Consultancy, as applicable, or following a Change in Control, or
because of the Holder’s retirement, death or disability or termination without
cause, or otherwise, subject to Section 3.4(b).

(b) An ISAR shall entitle the Holder (or other person entitled to exercise the
ISAR pursuant to the Plan) to exercise all or a specified portion of the ISAR
(to the extent then exercisable pursuant to its terms) and to receive from the
Company an amount determined by multiplying (i) the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by (ii) the
number of shares of Common Stock with respect to which the ISAR shall have been
exercised, subject to any limitations the Administrator may impose.

9.4. Payment and Limitations on Exercise.

(a) Payment of the amounts determined under Section 9.2(c) and 9.3(b) above
shall be in cash, shares of Common Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised), or a combination of both,
as determined by the Administrator. The Company shall not be required to issue
or deliver any certificate or certificates for shares of stock issuable upon the
exercise of any Stock Appreciation Right prior to fulfillment of the conditions
set forth in Section 6.3 above.

(b) Holders of Stock Appreciation Rights may be required to comply with any
timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

ARTICLE X.

ADMINISTRATION

 

22



--------------------------------------------------------------------------------

10.1. Committee. The Committee shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as a “non-employee director” as defined by Rule
16b-3, and a majority of whom are intended to qualify as “outside directors” for
purposes of Section 162(m) of the Code. Appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board. For purposes of any action taken with respect to
Section 162(m) of the Code, such actions shall be taken solely by Non-Employee
Directors who qualify as “outside directors” for purposes of Section 162(m) of
the Code, or by a subcommittee of the Committee comprised solely of Non-Employee
Directors who qualify as “outside directors” for purposes of Section 162(m) of
the Code.

10.2. Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules, to delegate authority in accordance with Section 10.5 and
to amend any Award Agreement provided that the rights or obligations of the
Holder of the Award that is the subject of any such Award Agreement are not
affected adversely. Any such grant or award under the Plan need not be the same
with respect to each Holder. Any such interpretations and rules with respect to
Incentive Stock Options shall be consistent with the provisions of Section 422
of the Code. In its discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b-3 or Section 162(m) of the Code, or
any regulations or rules issued thereunder, are required to be determined in the
discretion of the Committee.

10.3. Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

10.4. Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee shall receive such compensation, if any, for their services as members
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

10.5. Delegation of Authority to Grant Awards. To the extent permitted by
applicable law, the Committee may, but need not, delegate from time to time some
or all of its authority to grant Awards under the Plan to a committee or
committees consisting of one or more

 

23



--------------------------------------------------------------------------------

members of the Board and/or one or more officers of the Company; provided,
however, that the authority to grant awards to the following individuals may not
be delegated: (a) individuals who are subject to the reporting rules under
Section 16(a) of the Exchange Act, (b) individuals who are Covered Employees,
and (c) individuals who are officers of the Company who are delegated authority
by the Committee hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation of authority and may be rescinded at any time by the Committee. At
all times, any committee appointed under this Section 10.5 shall serve in such
capacity at the pleasure of the Committee.

ARTICLE XI.

MISCELLANEOUS PROVISIONS

11.1. Transferability of Awards.

(a) Except as otherwise provided in Section 11.1(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii) During the lifetime of the Holder, only the Holder may exercise an Option
or other Award (or any portion thereof) granted to him under the Plan, unless it
has been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Option or other Award may, prior to the time when such
portion becomes unexercisable under the Plan or the applicable Award Agreement,
be exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

(b) Notwithstanding Section 11.1(a), the Administrator, in its discretion, may
determine to permit a Holder to transfer a Non-Qualified Stock Option to any one
or more Permitted Transferees (as defined below), subject to the following terms
and conditions: (i) a Non-Qualified Stock Option transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent

 

24



--------------------------------------------------------------------------------

and distribution; (ii) any Non-Qualified Stock Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Non-Qualified Stock Option as applicable to the original
Holder (other than the ability to further transfer the Non-Qualified Stock
Option); (iii) any transfer of a Non-Qualified Stock Option to a Permitted
Transferee shall be without consideration; and (iv) the Holder and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer. For purposes of this
Section 11.1(b), “Permitted Transferee” shall mean, with respect to a Holder,
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant or
employee), a trust in which these persons (or the Holder) control the management
of assets, and any other entity in which these persons (or the Holder) own more
than fifty percent of the voting interests, or any other transferee specifically
approved by the Administrator after taking into account any federal, state,
local and foreign tax and securities laws applicable to transferable
Non-Qualified Stock Options.

11.2. Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 11.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board, or the Executive Compensation Committee of the Board. However,
without approval of the Company’s stockholders given within twelve (12) months
before or after the action by the Administrator, no action of the Administrator
may, except as provided in Section 11.3, (i) increase the limits imposed in
Section 2.1 on the maximum number of shares which may be issued under the Plan,
(ii) decrease the exercise price of any outstanding Option or Stock Appreciation
Right granted under the Plan or take any action prohibited under Section 11.6,
or (iii) result in a material change in eligibility requirements. Except as
provided in Section 11.12, no amendment, suspension or termination of the Plan
shall, without the consent of the Holder, alter or impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the first to occur of the
following events:

(a) The expiration of ten (10) years from the date the Plan is adopted by the
Board; or

(b) The expiration of ten (10) years from the date the Plan is first approved by
the Company’s stockholders.

11.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) Subject to Section 11.3(d), in the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger,

 

25



--------------------------------------------------------------------------------

consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the Common Stock, then the
Administrator shall equitably adjust any or all of the following in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or with respect to an Award:

(i) The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including,
without limitation, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued under the Plan, adjustments of the
Award Limit, and adjustments of the manner in which shares subject to Full Value
Awards will be counted);

(ii) The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards;

(iii) [Reserved]

(iv) The grant or exercise price with respect to any Award.

(b) Subject to Section 11.3(d), in the event of any transaction or event
described in Section 11.3(a) or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Holder’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:

(i) To provide for the purchase of any such Award for an amount of cash equal to
the amount that could have been attained upon the exercise of such Award or
realization of the Holder’s rights had such Award been currently exercisable or
payable or fully vested;

(ii) To provide for the replacement of such Award with other rights or property
selected by the Administrator in its discretion having an aggregate value not
exceeding the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested;

 

26



--------------------------------------------------------------------------------

(iii) To provide that the Award cannot vest, be exercised or become payable
after such event;

(iv) To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in Section 5.3 or the
provisions of such Award;

(v) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(vi) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and/or in the terms
and conditions of (including the grant, exercise or purchase price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future; and

(vii) To provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock, Restricted Stock Units or Deferred Stock may be terminated,
and, in the case of Restricted Stock, some or all shares of such Restricted
Stock may cease to be subject to repurchase under Section 7.5 or forfeiture
under Section 7.4 after such event.

(c) Subject to Sections 11.3(d) and 3.2, the Administrator may, in its
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.

(d) With respect to Awards which are granted to Covered Employees and are
intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 11.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under
Section 162(m)(4)(C), or any successor provisions thereto. No adjustment or
action described in this Section 11.3 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award shall always be rounded down to the next whole
number.

(e) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase

 

27



--------------------------------------------------------------------------------

stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(f) No action shall be taken under this Section 11.3 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.

(g) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.3(a) and 11.3(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 2.1 on the maximum number and kind of shares which may be
issued under the Plan, adjustments of the Award Limit, and adjustments of the
manner in which shares subject to Full Value Awards will be counted). The
adjustments provided under this Section 11.3(g) shall be nondiscretionary and
shall be final and binding on the affected Holder and the Company.

For purposes of this Section 11.3(g), “Equity Restructuring” shall mean a
nonreciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off, rights offering or recapitalization
through a large, nonrecurring cash dividend, that affects the number or kind of
shares of Common Stock (or other securities of the Company) or the share price
of Common Stock (or other securities) and causes a change in the per share value
of the Common Stock underlying outstanding Awards.

11.4. Approval of Plan by Stockholders. The Plan will be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. No Awards may be granted or awarded
prior to such stockholder approval. In addition, if the Board determines that
Awards other than Options or Stock Appreciation Rights which may be granted to
Covered Employees should continue to be eligible to qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code, the Performance Criteria
must be disclosed to and approved by the Company’s stockholders no later than
the first stockholder meeting that occurs in the fifth year following the year
in which the Company’s stockholders previously approved the Plan.

11.5. Tax Withholding. The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA obligation) required by law to be withheld with
respect to any taxable event concerning a Holder

 

28



--------------------------------------------------------------------------------

arising as a result of this Plan. The Administrator may in its discretion and in
satisfaction of the foregoing requirement allow a Holder to elect to have the
Company withhold shares of Common Stock otherwise issuable under an Award (or
allow the return of shares of Common Stock) having a Fair Market Value equal to
the sums required to be withheld. Notwithstanding any other provision of the
Plan, the number of shares of Common Stock which may be withheld with respect to
the issuance, vesting, exercise or payment of any Award (or which may be
repurchased from the Holder of such Award within six months (or such other
period as may be determined by the Administrator) after such shares of Common
Stock were acquired by the Holder from the Company) in order to satisfy the
Holder’s federal, state, local and foreign income and payroll tax liabilities
with respect to the issuance, vesting, exercise or payment of the Award shall be
limited to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.

11.6. Prohibition on Repricing. Subject to Section 11.3, the Administrator shall
not, without the approval of the stockholders of the Company, authorize the
amendment of any outstanding Award to reduce its price per share. Furthermore,
no Award shall be canceled and replaced with the grant of an Award having a
lesser price per share without the further approval of stockholders of the
Company. Subject to Section 11.2, the Administrator shall have the authority,
without the approval of the stockholders of the Company, to amend any
outstanding award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award. Furthermore, for purposes
of this Section 11.6, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price per
share of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Stock
Appreciation Rights without the approval of the stockholders of the Company.

11.7. Forfeiture and Claw-Back Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:

(a) (i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any shares underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Employment, Termination of Directorship or Termination of Consultancy occurs
prior to a specified date, or within a specified time period following receipt
or exercise of the Award, or (y) the Holder at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as

 

29



--------------------------------------------------------------------------------

further defined by the Administrator or (z) the Holder incurs a Termination of
Employment, Termination of Directorship or Termination of Consultancy for
“cause” (as such term is defined in the sole discretion of the Administrator, or
as set forth in a written agreement relating to such Award between the Company
and the Holder); and

(b) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder, to the extent set forth in
such claw-back policy and/or in the applicable Award Agreement.

11.8. Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

11.9. Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal, state, local and foreign laws, rules
and regulations (including but not limited to federal, state and foreign
securities law and margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

11.10. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.

11.11. Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

11.12. Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement

 

30



--------------------------------------------------------------------------------

evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Administrator
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.

11.13. Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

11.14. No Rights to Awards. No Holder or other person shall have any claim to be
granted any Award pursuant to the Plan, and neither the Company nor the
Administrator is obligated to treat Holders or any other persons uniformly.

11.15. Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any affiliate of the Company.

11.16. Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any affiliate of the Company except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

11.17. Expenses. The expenses of administering the Plan shall be borne by the
Company and its affiliates.

* * * * *

 

31



--------------------------------------------------------------------------------

I hereby certify that the foregoing Safeway Inc. 2011 Equity and Incentive Award
Plan was duly adopted by the Board of Directors of Safeway Inc. on March 15,
2011.

Executed on this 20th day of May, 2011.

 

/s/    Robert A. Gordon        

Corporate Secretary

* * * * *

I hereby certify that the foregoing Safeway Inc. 2011 Equity and Incentive Award
Plan was approved by the stockholders of Safeway Inc. on May 19, 2011.

Executed on this 20th day of May, 2011.

 

/s/    Robert A. Gordon        

Corporate Secretary

 

32